DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer
 	(1) The Terminal Disclaimer filed on 03/17/2021 is acknowledged. 


Claim Objections
 	Claims 15-23 are objected to because of the following informalities:  
 	(1) Claims 15-23 recite “A hair styling appliance” at line 1. However, these claims are depend on independent claims. It should be changed to “The hair styling appliance”.  
 	(2) Claim 19 recites “the range 5µm to 15µm” should be changed to “the range from 5 µm to 15 µm”.
 	(3) Claim 22 recites “the range 2µm to 20µm” should be changed to “the range from 2 µm to 20 µm”.
 	Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 8 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 8 recites “The hair styling appliance A hair styling appliance”.
 	Claim 17 recites “said thickness of said oxide layer is less than 200 µm”. It is unclear if said oxide layer can be 0 since it is less than 200µm. Examiner suggest to amend the above claim limitation to “said thickness of said oxide layer is less than 200 µm and above 0”.
 	Claim 18 recites “said thickness of said oxide layer is less than 50µm”. It is unclear if said oxide layer can be 0 since it is less than 50 µm. In addition there should be a space in between the “50” and “µm” Examiner suggest to amend the above claim limitation to “said thickness of said oxide layer is less than 50 µm and above 0”.
 	Claim 20 recites “a thickness of said heater electrode is less than 200µm”. It is unclear if said heater electrode can be 0 since it is less than 200µm.  Examiner suggest 
 	Claim 21 recites “said thickness of said heater electrode is less than 50µm”. It is unclear if said heater electrode can be 0 since it is less than 50 µm. Examiner suggest to amend the above claim limitation to “said thickness of said heater electrode is less than 50 µm”.



Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Ford et al. (US 2012/0227758) and Hendricks et al. (US 2009/0127246).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, said heater electrode lies over glass which is at least partially merged into a surface of said oxide layer; and/or the appliance further comprises a planarization layer between said oxide layer and said heater electrode, and optionally said planarization layer comprises glass. 

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 8, two heater electrodes, a first low resistance electrode for said low voltage power supply and a second higher resistance electrode for mains voltage use. 
The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 9, at least two heater electrodes over said oxide layer, wherein one of said two heater electrodes is coupled to said DC battery power supply and the other of said two heater electrodes is coupled to said external power input. 

 	The closest prior art was Ford et al. The prior art show a hair styling appliance (100) having a metal sheet or plate (para.0058) and an oxide layer comprising an oxide of said metal on a surface of said metal sheet or plate (para.0058). Ford et al. is silent regarding the “oxide layer comprises a layer of plasma electrolytic oxide”. Hendricks et al. teaches a layer of plasma electrolytic oxide (para.0022) for producing a ceramic outer surface. However, the prior art of record references does not show the above claim limitations. 



Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761